Citation Nr: 1219608	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-11 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to October 1985 and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in March 2012.  A transcript of his hearing has been associated with the record.

The Board notes that the December 2006 rating decision denied service connection for bronchitis, tendonitis of the right elbow, and tendonitis of the right shoulder.  The Veteran's December 2007 notice of disagreement included those issues; however, the in his April 2009 substantive appeal, the Veteran certified that he had read the statement of the case an any supplemental statements of the case and was appealing only the issues reflected above.  The Veteran subsequently submitted an additional VA Form 9, in November 2011 listing the issues of entitlement to service connection for bronchitis, tendonitis of the right elbow, and tendonitis of the right shoulder, as well as the issue of entitlement to service connection for hypertension.  The Board has construed the Veteran's statement as a petition to reopen the previously denied claims of entitlement to service connection for bronchitis and tendonitis of the right elbow and shoulder, and as a new claim of entitlement to service connection for hypertension.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board has no jurisdiction over them and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current dry eye and syndrome is related to service.

2.  Elevated cholesterol is a laboratory finding and not a disability for VA compensation purposes. 

3.  The Veteran does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Dry eye syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A chronic disorder manifested by high cholesterol was not incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In light of the Board's grant of the Veteran's claim of entitlement to service connection for dry eye syndrome, further discussion of VA's duties to notify and assist with respect to this issue is not required.

A letter dated in January 2006 discussed the evidence necessary to support the Veteran's claim.  He was asked to provide specific details of stressful incidents in service that resulted in his claimed PTSD.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In March 2006 the Veteran was advised of the status of his claim.  He was also advised of the manner in which VA determines disability ratings and effective dates.

In November 2006 the Veteran was advised that the RO had been unsuccessful in obtaining his compete service treatment records.  He was asked to submit any such records in his possession.  The Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the claims has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases]. 

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, a VA examination has been conducted with regard to the Veteran's PTSD claim.  The Board finds that the examination was adequate, in that it was conducted by a neutral, skilled provider who reviewed the claims file and offered a rationale for her conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations regarding his claims of entitlement to service connection for dry eye syndrome and high cholesterol.  With respect to the eye claim, the Board finds that the evidence of record is sufficient to warrant of the benefit sought; as such an examination is not necessary.  Moreover, with respect to the high cholesterol claim, the Board finds that a VA examination is not necessary.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512   (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

The Veteran's service treatment records are devoid of any indication that the Veteran has a chronic disability manifested by high cholesterol.  There is no indication that a chronic disability manifested by high cholesterol might be associated with service.  Accordingly, the Board has concluded that a VA examination is not warranted in this case.

The Board also observes that the Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Legal Criteria

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Dry Eye Syndrome

The Veteran seeks service connection for dry eye syndrome.  Service treatment records reflect that on post deployment health assessment in March 2004, he endorsed redness of the eyes with tearing during his deployment to Iraq.  On examination on August 8, 2004 the Veteran denied eye disorder or trouble.  However, during an August 30, 2004 appointment at the Maxwell Air Force Base optometry clinic, diagnoses included dry eye syndrome.

At his March 2012 hearing, the Veteran testified that he had eye symptoms during his time in Iraq.  He specified that he experienced itching of his eyes and a feeling that something was in them.  He indicated that he continued to have a feeling of dryness in the morning and that he still had those symptoms.

Having carefully reviewed the record, the Board finds that service connection for dry eye syndrome is warranted.  The Veteran essentially argues that the conditions during his deployment to Iraq caused him to experience symptoms in his eyes, and that he has continued to experience those symptoms.  He endorsed eye symptoms during post deployment health assessment in March 2004, and he first sought treatment for his eyes within months of his return from Iraq.  At that time, he was diagnosed with dry eye syndrome.  The Veteran has testified that he has continued to treat his eyes with over the counter medication. As such, the Board finds that service connection is in order for the Veteran's dry eye syndrome.  

High Cholesterol

Service treatment records reflect that laboratory testing in August 2004 reflected a cholesterol reading of 227.  

A January 2012 letter from J.P.T, MD indicates that the Veteran was first diagnosed with hyperlipidemia in June 1994 and was placed on an appropriate diet.  Dr. T. also noted that the Veteran was on a statin drug.  

At his March 2012 hearing, the Veteran testified that he had high cholesterol and that he was on medication.  

The Board has concluded that service connection for high cholesterol is not warranted.  In that regard the Board observes that medical evidence associated with the record show that the Veteran experiences hypercholesterolemia.  As such, it is clear that the Veteran currently has high cholesterol.  Elevated cholesterol, however, is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. at 20,445 (May 7, 1996).  The applicable laws and regulations do not permit a grant of service connection for a laboratory finding, absent a showing of related disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has suggested that there is an association between his elevated cholesterol and his hypertension.  The issue of service connection for hypertension, as noted above, is referred to the AOJ for appropriate consideration.  However, there is no basis for the grant of service connection for high cholesterol as it is not in and of itself a disability.

PTSD

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

During his March 2004 post deployment health assessment, the Veteran indicated that he had seen people wounded, killed, or dead during his deployment.  He denied having been in direct combat.  He denied having felt that he was in great danger of being killed.  He declined help for stress or an emotional problem.  On examination in August 2004, the Veteran was psychiatrically normal.  At that time, he denied nervous trouble of any sort, frequent trouble sleeping, and depression or excessive worry.  

A VA psychological examination was conducted in July 2011.  The Veteran's history was reviewed.  Following review of the record and clinical interview, the examining psychologist concluded that the Veteran did not have a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual (DSM) criteria.  She noted that the Veteran had subclinical issues that did not reach the threshold for a diagnosable DSM disorder or clinical significance.  She specified that the Veteran did not display significant fear of hostile military or terrorist activity.  She noted that the Veteran did not describe the type of emotional reaction that met Criterion A for PTSD and did not meet the full symptom picture for PTSD.  She indicated that the Veteran's symptoms did not rise to the level of significant psychosocial impairment in work, family, or personal and occupational life and appeared below the threshold for clinical issues.  She noted that the Veteran performed well at work and described good psychosocial functioning and good quality of life.  She pointed out that the Veteran's post deployment questionnaire and military performance evaluations supported her conclusion.  

A February 2012 VA mental health treatment record indicates the Veteran's report that a co-worker had told him that he had noticed mood and behavior changes since the Veteran's return from Iraq.  The Veteran denied having been in direct combat.  He described witnessing a car bomb and its aftermath.  He endorsed dreams, hyper vigilance, easy startling, and intrusive thoughts.  He denied flashbacks, avoidance, and problems with interest and concentration.  The provider assessed mild anxiety disorder NOS and indicated that the Veteran had some symptoms of PTSD but did not meet the full diagnostic criteria.  

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran does have the claimed disability.  This element may only be shown through evidence of a diagnosis.  Although the record contains evidence showing psychiatric treatment, there is no definitive diagnosis of PTSD.  Rather, a VA examiner and a mental health provider have determined that the Veteran's symptomatology does not meet the criteria for a diagnosis of PTSD.  The July 2011 examiner pointed out that while the Veteran had subclinical issues they did not reach the threshold for a diagnosis of PTSD.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's own assertion that he has PTSD.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to associate his symptoms with a particular psychiatric disability.    See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiner who conducted a full and comprehensive assessment in 2011.

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  


ORDER

Entitlement to service connection for dry eye syndrome is granted.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for PTSD is denied.



REMAND

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.   In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In this case, the record contains a February 2012 VA mental health treatment record indicating a diagnosis of anxiety disorder NOS.  As such, it is incumbent upon the Board to analyze the Veteran's current claim under this framework.

As noted, the Veteran has been assigned a diagnosis of anxiety disorder.  At his March 2012 hearing, he testified that he had suffered with anxiety since his time in the Gulf.  He indicated that his coworkers had noticed a change in his behavior following his return from Iraq.  He asserted that the anxiety was related to his experiences in Iraq.  

In conjunction with his hearing, the Veteran submitted a statement written by a colleague.  The author of this statement noted that he had worked with the Veteran from 1995 to 2005.  He noted that the Veteran had been very personable prior to his deployment, and that following his return, he kept to himself and was very introverted.  

The Board finds that the standards set forth in McLendon and Duenas have been satisfied with respect to this claim.  Here, there is testimony of incidents in service, the Veteran's competent description of symptoms in service, and a lay statement observing the changes in the Veteran's behavior since his return from Iraq.  Essentially, there is competent evidence that the Veteran has persistent or recurrent psychiatric symptoms and that those symptoms may be associated with service.  Accordingly, an examination is warranted in order to decide the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

Accordingly, the case is remanded for the following action: 

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, other than PTSD.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders.  With respect to any currently present psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any incident of service.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


